130 U.S. 353 (1889)
CAPTAIN JACK, Petitioner.
No. 8. Original.
Supreme Court of United States.
Argued March 18, 1889.
Decided April 15, 1889.
ORIGINAL.
*354 Mr. W.H. Lamar for petitioner. Mr. S.F. Phillips and Mr. J.G. Zachry were with him on the brief.
Mr. Solicitor General opposing.
MR. JUSTICE MILLER delivered the opinion of the court.
The only distinctions between this case and that of Gon-shay-ee, in which the opinion has just been delivered, are:
First. That Captain Jack was sentenced to imprisonment at hard labor in the penitentiary of Ohio for thirty years, and the writ must, therefore, be directed to the keeper of that institution at Columbus in that State.
Second. That it appears by the record that in the former case the offence was committed on an Indian reservation, while in the case of Captain Jack the act was done within the judicial district, but not upon such a reservation.
We do not consider that these differences have any influence in the decision of the question as to the jurisdiction of the court which tried them both, and that therefore in this case, as in the former, the writ of habeas corpus should issue.
Writ granted.